      Case: 1:18-cv-07936 Document #: 1 Filed: 12/01/18 Page 1 of 25 PageID #:1



                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 MICHAEL J. FOX, , ANTHONY MARTIN,
 MONICA OGAWA, NORBERT HENNRICH,
 and SAMUEL MANGANO,                                  Case No. 1:18-cv-07936

            Plaintiffs

 v.                                                   JURY TRIAL DEMANDED

 MARRIOTT INTERNATIONAL, INC. and
 STARWOOD HOTELS & RESORTS
 WORLDWIDE, LLC,

            Defendants.

                                 CLASS ACTION LAWSUIT

       Plaintiffs, MICHAEL J. FOX, ANTHONY MARTIN, MONICA OGAWA, NORBERT

HENNRICH, and SAMUEL MANGANO (at times “Plaintiffs”), by and through their

attorney, James C. Vlahakis of the Sulaiman Law Group, Ltd., bring this putative class

action against Defendants STARWOOD HOTELS & RESORTS WORLDWIDE, LLC and 

MARRIOTT INTERNATIONAL INC. to redress Defendants’ conduct which led to the

improper release of their below defined Personal Identifying Information to nefarious

third parties:

       I.        Introduction

       1.        Plaintiffs, individually and on behalf of those similarly situated persons

(hereafter “Class Members”), bring this class action to secure redress of Defendants

negligent and reckless violation of its customers’ privacy rights.

       2.        Defendants STARWOOD HOTELS & RESORTS WORLDWIDE, LLC

(“Starwood”) and MARRIOTT INTERNATIONAL, INC. (“Marriott”) maintain and operate a

customer reservation and rewards database which they refer to as the “Starwood guest




                                              1 
     Case: 1:18-cv-07936 Document #: 1 Filed: 12/01/18 Page 2 of 25 PageID #:2



reservation database”.   On November 30, 2018, Marriot publically disclosed a data

breach involving millions of users of the Starwood guest reservation database.

      3.     Plaintiffs and Class Members signed up with Starwood guest reservation

database and in doing so they supplied the Starwood guest reservation database with

their names, telephone numbers, email addresses, date of birth, credit card numbers

with expiration dates, and other demographic information (hereafter “Personal

Identifying Information”).

      4.     Plaintiffs and some of the Class Members supplied the Starwood guest

reservation database with their passport number.

      5.     During the time period when Plaintiffs and Class Members utilized the

Starwood guest reservation database, one or both of the Defendants allowed Starwood

guest reservation database to negligently or recklessly exposed to hackers and/or

unknown nefarious third parties.

      6.     As alleged below, Plaintiffs’ and Class Members’ Personal Identifying

Information was vulnerable to hackers and and/or unknown nefarious third parties by

Defendants’ negligent and/or reckless conduct in how they managed the security of the

Starwood guest reservation database.

      7.     Plaintiffs and Class Members suffered real injuries as a result of

Defendants’ negligently or recklessly exposing their Personal Identifying Information to

hackers and other as yet unknown nefarious third-parties.

      8.     As disclosed in a third-party internet post titled “Starwood Guest

Reservation Database Security Incident,” The Personal Identifying Information of

Plaintiffs may also have been stolen from the Starwood guest reservation database as

result of how Defendants’ hosted and secured Personal Identifying Information in the

Starwood guest reservation database.


                                           2 
 
      Case: 1:18-cv-07936 Document #: 1 Filed: 12/01/18 Page 3 of 25 PageID #:3



       9.     The     above   referenced     internet    posting    can    be    found    at

https://answers.kroll.com/

       10.    In addition to the Plaintiffs, thousands of users of the Starwood guest

reservation have had their Personal Identifying Information leaked, stolen and/or

compromised by hackers and other as yet unknown nefarious third-parties.

       11.    Accordingly, Plaintiffs, and thousands of Starwood guest reservation users

have had their privacy rights violated, have been exposed to the increased risk of fraud

and identify theft, and have otherwise suffered damages.

       II.    Parties, Jurisdiction and Venue

       12.    Plaintiff MICHAEL J. FOX is a resident of the state of Illinois and resides

in this District.

       13.    Plaintiff ANTHONY MARTIN is a resident of the state of Illinois and resides

in this District.

       14.    Plaintiff MONICA OGAWA is a resident of the state of Illinois and resides

in this District.

       15.    Plaintiff NORBERT HENNRICH is a resident of the state of Illinois and

resides in this District.

       16.    Plaintiff MIKE BAIER is a resident of the state of Illinois and resides in this

District.

       17.    Plaintiff SAMUEL MANGANO is a resident of the state of Ohio.

       18.    Plaintiffs have utilized the Starwood reservation system make a hotel

reservation at one of the Defendants’ hotels.

       19.    Plaintiffs supplied forms and variations of their Personal Identifying

Information in conjunction with their creation and use of their respective reservation on

the Starwood reservation system database.


                                             3 
 
     Case: 1:18-cv-07936 Document #: 1 Filed: 12/01/18 Page 4 of 25 PageID #:4



       20.    Plaintiffs submitted or updated their credit card information either in

initially setting up Starwood reservation system database account, in updating their

account, when making reservation through their Starwood reservation system database

account or when they checked-in in relation to a reservation made through the Starwood

reservation system database.

       21.    Defendant Starwood is a Maryland corporation with its principal place of

business in Bethesda, Maryland.

       22.    Defendant Marriott is a Maryland corporation with its principal place of

business in Bethesda, Maryland.

       23.    This Court has subject matter jurisdiction over the state law claims

asserted here pursuant to the Class Action Fairness Act, 28 U.S.C. § 1332(d)(2), since

some of the Class Members are citizens of a State different from the Defendant and,

upon the original filing of this complaint, members of the putative Plaintiff class resided

in states around the country; there are more than 100 putative class members; and the

amount in controversy exceeds $5 million.

       24.    The Court also has personal jurisdiction over the Parties because

Defendants have conducted and continue to conduct substantial business in Illinois,

Defendants are authorized to conduct business throughout the United States, and

Defendants maintain hotel and resort properties in this District.

       25.    Through     their   business   operations    in   this   District,   Defendants

intentionally avail themselves to the jurisdiction of this Court.

       26.    Venue is appropriate in this District pursuant to 28 U.S.C. § 1391

because, among other things: (a) one or more of the Plaintiffs is a resident of this district;

(b) Defendants maintain hotel and resort properties in this District; (c) one or more of

the Plaintiffs made a reservation for a property owned or maintained by one or more of


                                              4 
 
     Case: 1:18-cv-07936 Document #: 1 Filed: 12/01/18 Page 5 of 25 PageID #:5



the Defendants in this District; and (d) one or more of the Plaintiffs suffered harm in

this district as a result of Defendants’ negligence or recklessness.

       III.   Background Facts – Our Personal Identifying Information is at Risk

       27.    Personal Identifying Information, and in particular, credit and debit card

data is highly coveted and a frequent target of hackers.

       28.    Hackers also value emails and telephone numbers as they allow hackers

to reset passwords.

       29.    Despite well-publicized litigation and frequent public announcements of

data breaches by ride-share apps, social-medial websites, e-mail providers, on-line

retailers, brick and mortar merchants and credit reporting agencies, Defendants opted

to maintain an insufficient and inadequate system to protect the Personal Identifying

Information of Plaintiffs and Class Members.

       30.    Criminal underground alike recognize the value of Personal Identifying

Information and aggressively seek out vulnerable websites.

       31.    Credit or debit card information is highly valuable to hackers. Credit and

debit card information that is stolen from the point of sale are known as “dumps.” See

KREBS ON SECURITY April 16, 2016, https://krebsonsecurity.com/2016/04/all-about-

fraud-how-crooks-get-the-cvv/

       32.    Credit and debit card dumps can be sold in the cybercrime underground

for a retail value of about “$20 apiece.” Id.

       33.    This information can also be used to clone a debit or credit card. Id.

       34.    According to Javelin Strategy and Research, “one in every three people who

is notified of being a potential fraud victim becomes one . . . with 46% of consumers who

had cards breached becoming fraud victims that same year.” See, “Someone Became

an Identity Theft Victim Every 2 Seconds Last Year,” Fox Business, Feb. 5, 2014,


                                                5 
 
     Case: 1:18-cv-07936 Document #: 1 Filed: 12/01/18 Page 6 of 25 PageID #:6



http://www.foxbusiness.com/personalfinance/2014/02/05/someone-became-

identitytheft-victim-every-2-seconds-lastyear.html

      35.    It takes time for consumers to fix and repair their credit after it has been

compromised by nefarious third parties.

      36.    The Department of Justice’s Bureau of Justice Statistics (“BJS”) found that

“among victims who had personal information used for fraudulent purposes, 29% spent

a month or more resolving problems.” See “Victims of Identity Theft,” U.S. Department

of Justice, Dec 2013, https://www.bjs.gov/content/pub/pdf/vit12.pdf

      37.    The BJS reported, “resolving the problems caused by identity theft [could]

take more than a year for some victims.” Id. at 11.

      38.    Just as there is often a time lag between a data breach or leak of Personal

Identifying Information occurs and when it is discovered, there is a time lag between

when Personal Identifying Information is stolen and when it is used.

      39.    In 2007, the U.S. Government Accountability Office (“GAO”) conducted a

Report to Congressional Requesters regarding data breaches and reported the following:

             [L]aw enforcement officials told us that in some cases, stolen data
             may be held for up to a year or more before being used to commit
             identity theft. Further, once stolen data have been sold or posted
             on the Web, fraudulent use of that information may continue for
             years. As a result, studies that attempt to measure the harm
             resulting from data breaches cannot necessarily rule out all future
             harm.

http://www.gao.gov/new.items/d07737.pdf (at page 33).

      IV.    Factual Allegations

      40.    On November 30, 2018, Defendants disclosed that Starwood guest

reservation database had leaked “some combination of name, mailing address, phone

number, email address, passport number, Starwood Preferred Guest (“SPG”) account




                                           6 
 
     Case: 1:18-cv-07936 Document #: 1 Filed: 12/01/18 Page 7 of 25 PageID #:7



information, date of birth, gender, arrival and departure information, reservation date,

and communication preferences.”

      41.      On November 30, 2018, a posting by The KROLL, A DIVISION OF DUFF &

PHELPS Blog Post reported that on “On September 8, 2018, Marriott received an alert

from an internal security tool regarding an attempt to access the Starwood guest

reservation database.” The KROLL posting can be found at https://answers.kroll.com/

      42.      Despite received this alert on September 8, 2018, Defendants did not

timely inform the affected consumers of the data breach of the Starwood guest

reservation database.

      43.      Based upon the suffered data breach, Defendants failed to implement and

maintain reasonable security procedures and practices appropriate to protect the nature

and scope of the information compromised in the data breach and/or leak.

      44.      The data breach and/or leak was a direct and proximate result of

Defendants’ failure to properly safeguard and protect Plaintiffs’ and Class Members’

Personal Identifying Information from unauthorized access, capture, use, and

disclosure, as required by various state and federal regulations, industry practices, and

the common law.

      45.      Among other things, Defendants failed to establish and implement

appropriate administrative, technical, and physical safeguards to ensure the security

and confidentiality of Plaintiffs’ and Class Members’ Personal Identifying Information.

      46.      Defendants have failed to protect against reasonably foreseeable threats

to the security or integrity of Plaintiffs’ and Class Members’ Personal Identifying

Information.

      47.      Plaintiffs’ and Class Members’ Personal Identifying Information is private

and sensitive in nature and was inadequately protected by Defendants.


                                            7 
 
     Case: 1:18-cv-07936 Document #: 1 Filed: 12/01/18 Page 8 of 25 PageID #:8



       48.    The ramification of Defendants’ failure to keep Plaintiffs’ and Class

Members’ Personal Identifying Information secure is severe.

       49.    As a direct and proximate result of Defendants’ negligence, wrongful action

and inaction, Plaintiffs and Class Members have been placed at an imminent,

immediate, and continuing increased risk of harm from identity theft and identity fraud,

requiring them to take the time and effort to mitigate the actual and potential impact of

the subject data breach on their lives by, among other things, placing “freezes” and

“alerts” with credit reporting agencies, contacting their financial institutions, closing or

modifying financial accounts, and closely reviewing and monitoring their credit reports

and accounts for unauthorized activity.

       50.    Plaintiffs and Class Members will be required to spend time and resources

to cancel every debit and/or credit card linked to their Defendants’ accounts.

       51.    Plaintiffs and Class Members will be required to spend time and resources

to monitor his or her credit reports to be on the lookout for fraud and/or identity theft.

       52.    Plaintiffs and Class Members now face years of constant surveillance of

their financial and personal records, monitoring, and loss of rights.

       53.    Plaintiffs and the Class Members have and will incur monetary costs

though hiring legal counsel to protect their good credit, reputations and rights.

       54.    Plaintiffs and Class Members now face years of increased risk loss of use

of their credit and access to funds, including fraudulent and unreimbursed credit card

charges.

       55.    Defendants’ negligence, wrongful actions and inaction directly and

proximately caused the, display, disclosure, leakage, theft and dissemination into the

public domain of Plaintiffs’ and Class Members’ Personal Identifying Information.




                                             8 
 
     Case: 1:18-cv-07936 Document #: 1 Filed: 12/01/18 Page 9 of 25 PageID #:9



       56.    Defendants’ negligence, wrongful actions and inaction has caused

Plaintiffs and Class Members to suffer, and continue to suffer, economic damages and

other actual harm for which they are entitled to compensation, including:

              a.     theft of their personal and financial information;

              b.     he improper        disclosure   of   their   Personal   Identifying
                     Information;

              c.     the imminent and certainly impending injury flowing from
                     potential fraud and identify theft posed by their personal
                     information being placed in the hands of criminals and
                     already misused via the sale of Plaintiffs’ and Class Members’
                     information on the Internet black market;

              d.     ascertainable losses in the form of out-of-pocket expenses
                     and the value of their time reasonably incurred to remedy or
                     mitigate the effects of the data breach; Ascertainable losses
                     in the form of deprivation of the value of their Personal
                     Identifying Information, for which there is a well-established
                     national and international market;

              e.     Plaintiffs and Class Members were overcharged when they
                     paid for and used Defendants’ services and properties to the
                     extent that they paid a premium to purchase and use
                     Defendants’ services and properties on the basis that
                     Defendants ran a safe and secure operation;

              f.     loss of privacy;

              g.     injuries caused by the untimely and inadequate notification
                     of the data breach; and

              h.     the deprivation of rights they possess under state law.



       V.     Causes of Action

       57.    Plaintiffs incorporate the above paragraphs as if fully set forth below.

       58.    Plaintiffs bring this action on his own behalf and pursuant to the Federal

Rules of Civil Procedure Rule 23(a), (b)(2), (b)(3), and (c)(4), Plaintiffs seek certification

of statewide classes in the states where they reside.

       Count I - Violation of the Illinois Personal Information Protection Act

                                              9 
 
    Case: 1:18-cv-07936 Document #: 1 Filed: 12/01/18 Page 10 of 25 PageID #:10



       59.    For the sake of judicial economy, the Plaintiffs MICHAEL J. FOX,

ANTHONY MARTIN, MONICA OGAWA and NORBERT HENNRICH incorporate all of the

above paragraphs into this Count as if fully set forth.

       60.    The Illinois Personal Information Protection Act (“IPIPA”) requires data

collectors to inform Illinois citizens and state officials of data breaches. See, 815 ILCS

530/1, et. seq.

       61.    The IPIPA requires data collectors to inform Illinois citizens and state

officials of data breaches.

       62.    Section 530/10 states as follows:

              The disclosure notification shall be made in the most expedient time
              possible and without unreasonable delay, consistent with any
              measures necessary to determine the scope of the breach and
              restore the reasonable integrity, security, and confidentiality of the
              data system.

       63.    Marriott is a “data collector” as defined by the IPIPA because it handles,

collects, disseminates and otherwise deals with nonpublic personal data.

       64.     Starwood is a “data collector” as defined by the IPIPA because it handles,

collects, disseminates and otherwise deals with nonpublic personal data.

       65.    The events described in this civil action constitute a "breach of the security

of the system data" because Defendants’ misconduct led to the unauthorized acquisition

of computerized data that compromises the security, confidentiality, or integrity of

personal information maintained by Defendants.

       66.    As set forth above, Defendants allowed “personal information” as defined

by the IPIPA to be disclosed, leaked, accessed, viewed or otherwise misappropriated by

unknown third parties, because on information and belief, the information disclosed,

leaked, accessed, viewed or otherwise misappropriated by nefarious third-parties

includes the names of the Plaintiffs and Class Members and their names, phone


                                            10 
 
       Case: 1:18-cv-07936 Document #: 1 Filed: 12/01/18 Page 11 of 25 PageID #:11



numbers, email addresses, passport numbers, date of birth and credit card numbers

and card expiration dates.

         67.   Defendants violated the IPIPA by failing to disclose the data breach as

required by Section 530/10.

         68.   Defendants violated the IPIPA because as of the filing of this civil action,

no disclosure notification was “made in the most expedient time possible and without

unreasonable delay.”

         69.   Defendants violated the IPIPA because the disclosure notification was not

“consistent with any measures necessary to determine the scope of the breach.”

         70.    Defendants violated the IPIPA because the disclosure notification was not

“consistent with any measures necessary to . . . restore the reasonable integrity,

security, and confidentiality of the data system.”

         71.   Defendants withheld the data breach from Starwood members.

         72.   A violation of the IPIPA constitutes an unlawful practice under the Illinois

Consumer Fraud and Deceptive Business Practices Act (“ICFA”), 815 ILCS § 505/1, et.

seq.

         73.   As discussed in the following Count, Defendants’ negligence, misconduct

and inaction violated the ICFA.

         74.   Defendants’ negligence, misconduct and inaction led to one or more data

breaches and one or more disclosures of protected personal information.

         75.   As discussed above, Plaintiffs have been harmed by Defendants’ conduct.

         76.   Plaintiffs would not have made a reservation with the Starwood guest

reservation database if they had known that their personal information was at risk as a

result of Defendants’ lack security protocols.




                                             11 
 
    Case: 1:18-cv-07936 Document #: 1 Filed: 12/01/18 Page 12 of 25 PageID #:12



       77.    Plaintiffs would have stopped using Starwood guest reservation database

if they had known that their personal information had been breached as a result of

Defendants’ lack security protocols.

       78.    The Illinois based putative class actions can be defined as follows:

              All Illinois residents (as demonstrated by Defendants’ records) who
              had their Personal Identifying Information compromised by
              Defendants and Defendants filed to meet the statutory
              requirements of the IPIPA.

       WHEREFORE, Plaintiffs MICHAEL J. FOX,              ANTHONY MARTIN, MONICA

OGAWA andNORBERT HENNRICH and Class Members residing in Illinois are entitled

to declaratory relief, damages, attorney’s fees, injunctive relief and equitable relief to

remedy the above described misconduct.

                               Count II - Violation ICFA

       79.    For the sake of judicial economy, Plaintiffs MICHAEL J. FOX, ANTHONY

MARTIN, MONICA OGAWA and NORBERT HENNRICH incorporate all of the above

paragraphs into this Count as if fully set forth.

       80.    For the sake of judicial economy, the Plaintiffs MICHAEL J. FOX,

ANTHONY MARTIN, MONICA OGAWA and NORBERT HENNRICH incorporate all of the

above paragraphs into this Count as if fully set forth.

       81.    Section 2 of ICFA prohibits, inter alia, deceptive and unfair conduct,

including but not limited to, false representations, false statements and omissions.

       82.    Section 2 provides that:

              Unfair methods of competition and unfair or deceptive acts or
              practices, including but not limited to the use or employment of any
              deception fraud, false pretense, false promise, misrepresentation or
              the concealment, suppression or omission of any material fact, with
              intent that others rely upon the concealment, suppression or
              omission of such material fact, or the use or employment of any
              practice ... in the conduct of any trade or commerce are hereby
              declared unlawful whether any person has in fact been misled,
              deceived or damaged thereby.

                                            12 
 
    Case: 1:18-cv-07936 Document #: 1 Filed: 12/01/18 Page 13 of 25 PageID #:13



       83.    Under the ICFA, an unfair act or practice is one that (a) offends public

policy or (b) is immoral, unethical, oppressive or unscrupulous.

       84.    Defendants’ negligence, misconduct and inaction all constitute unfair

practices in violation of ICFA.

       85.    Defendants’ negligence, misconduct and inaction offends public policy.

       86.    Defendants’ negligence, misconduct and inaction was and is immoral,

unethical and unscrupulous.

       87.    Defendants’ negligence, misconduct and inaction has caused substantial

emotional distress injury to consumers.

       88.    The proposed Illinois class is defined as: All Illinois residents who were

subjected to Defendant’s unfair conduct.

       89.    And while not required to state a claim of unfair conduct under ICFA,

Defendants’ negligence, misconduct and inaction has or will cause real and substantial

economic harm to the Illinois Plaintiffs.

       WHEREFORE, because Defendants violated ICFA, Plaintiffs MICHAEL J. FOX,

ANTHONY MARTIN, MONICA OGAWA and NORBERT HENNRICH and Class Members

residing in Illinois are entitled to declaratory relief, damages, attorney’s fees, injunctive

relief and equitable relief to remedy the above described misconduct.

                     Count III –Tort of Intrusion Upon Seclusion

       90.    For the sake of judicial economy, Plaintiffs MICHAEL J. FOX, ANTHONY

MARTIN, MONICA OGAWA, NORBERT HENNRICHand SAM MANGANO incorporate

Paragraphs 1-57 as if fully set forth.

       91.    Under common law, a tort of Intrusion Upon Seclusion is committed where

a person or entity intentionally intrudes, physically or otherwise, upon the solitude or

seclusion of another or his private affairs or concerns.


                                             13 
 
    Case: 1:18-cv-07936 Document #: 1 Filed: 12/01/18 Page 14 of 25 PageID #:14



      92.    Any such person or entity is subject to liability to the other for invasion of

his or her privacy, if the intrusion would be highly offensive to a reasonable person.

      93.    Defendants’ negligence, misconduct and inaction has led to data breaches

and the disclosure of personal information, including, possible pick up and drop off

points for rides paid for through Uber’s rideshare app.

      94.    Plaintiffs had a reasonable expectation that Defendants would not

compromise their Personal Identifying Information.

      95.    Defendants’ negligence, misconduct and inaction and resultant data

disclosures were objectively unreasonable.

      96.    Accordingly, Defendants intruded upon the solitude, seclusion, private

affairs and concerns of Plaintiffs and Class Members.

      97.    Illinois based putative class actions can be defined as follows:

             All Illinois residents (as demonstrated by Defendants’ records) who
             provided their Personal Identifying Information to Defendants who
             had their privacy violated as a result of Defendants negligently or
             recklessly disclosing their Personal Identifying Information.

      98.    The Ohio based putative class actions can be defined as follows:

             All Ohio residents (as demonstrated by Defendants’ records) who
             provided their Personal Identifying Information to Defendants who
             had their privacy violated as a result of Defendants negligently or
             recklessly disclosing their Personal Identifying Information.

      WHEREFORE, Plaintiffs and Class Member in Illinois and Ohio are entitled to

declaratory relief, damages, attorney’s fees, injunctive relief and equitable relief to

remedy the above described misconduct.

      Count IV – Breach of Implied Contract

      99.    For the sake of judicial economy, Plaintiffs MICHAEL J. FOX, ANTHONY

MARTIN, MONICA OGAWA, NORBERT HENNRICH and SAM MANGANO incorporate the

above Paragraphs as if fully set forth.


                                           14 
 
    Case: 1:18-cv-07936 Document #: 1 Filed: 12/01/18 Page 15 of 25 PageID #:15



      100.     Defendants solicited and invited Plaintiffs and the members of the Class

to make a hotel reservation at properties owned or maintained by Defendants.

      101.     Plaintiffs and Class Members accepted Defendants’ offers and made

reservations and the subject properties.

      102.     When Plaintiffs and Class Members made a reservation for Defendants’

properties with the Starwood guest reservation database, they provided their Personal

Identifying Information.

      103.     In so doing, Plaintiffs and Class Members entered into to safeguard their

Personal Identifying Information.

      104.     Plaintiffs entered into implied contracts with Defendants whereby it was

reasonable for Plaintiffs and Class Members to believe that Defendants agreed to timely

and accurately notify Plaintiffs and Class Members if their Personal Identifying

Information had been leaked, breached and compromised.

      105.     Each reservation by Plaintiffs and Class Members was made pursuant to

the mutually agreed-upon implied contract with Defendants under which Defendants

agreed to safeguard and protect Plaintiffs’ and Class Members’ Personal Identifying

Information.

      106.     Each reservation by Plaintiffs and Class Members was made pursuant to

the mutually agreed-upon implied contract with Defendants under which Defendants

agreed to timely and accurately notify them if such Personal Identifying Information was

compromised, leaked or stolen.

      107.     Plaintiffs and Class Members would not have provided and entrusted their

Personal Identifying Information to Defendants in the absence of the implied contract

between them and Defendants.




                                           15 
 
    Case: 1:18-cv-07936 Document #: 1 Filed: 12/01/18 Page 16 of 25 PageID #:16



      108.   Plaintiffs and Class Members fully performed their obligations under the

implied contracts with Defendants.

      109.   Defendants breached the implied contracts they made with Plaintiffs and

Class Members by failing to safeguard and protect the Personal Identifying Information

of Plaintiffs and Class Members and by failing to provide timely and accurate notice to

them that their Personal Identifying Information was compromised as a result of the

data leaks, hacks and/or breaches.

      110.   As a direct and proximate result of Defendants’ breaches of the implied

contracts with Plaintiffs and Class Members, Plaintiffs and Class Members sustained

actual losses and damages as described herein.

      111.   The Illinois based putative class actions can be defined as follows:

             All Illinois residents (as demonstrated by Defendants’ records) who
             provided their Personal Identifying Information to Defendants based
             upon an implied, contractual understanding that Defendants would
             securely maintain their Personal Identifying Information where
             their Personal Identifying Information was negligently disclosed by
             Defendants’ failure to secure their Personal Identifying Information.

      112.   The Ohio based putative class actions can be defined as follows:

             All Ohio residents (as demonstrated by Defendants’ records) who
             provided their Personal Identifying Information to Defendants based
             upon an implied, contractual understanding that Defendants would
             securely maintain their Personal Identifying Information where
             their Personal Identifying Information was negligently disclosed by
             Defendants’ failure to secure their Personal Identifying Information.

      WHEREFORE, Plaintiffs and Class Members residing in Illinois and Ohio are

entitled to declaratory relief, damages, attorney’s fees, injunctive relief and equitable

relief to remedy the above described misconduct.

      Count V – Negligence




                                           16 
 
    Case: 1:18-cv-07936 Document #: 1 Filed: 12/01/18 Page 17 of 25 PageID #:17



      113.   For the sake of judicial economy, Plaintiffs MICHAEL J. FOX, ANTHONY

MARTIN, MONICA OGAWA, NORBERT HENNRICH and SAM MANGANO incorporate the

above Paragraphs as if fully set forth.

      114.   Upon accepting Plaintiffs’ and Class Members’ Personal Identifying

Information in their respective Starwood guest reservation database, Defendants

undertook and owed a duty to Plaintiffs and Class Members to exercise reasonable care

to secure and safeguard their Personal Identifying Information from being compromised,

lost, stolen, misused, and or/disclosed to unauthorized parties, and to utilize

commercially reasonable methods to do so.

      115.   This duty included, among other things, designing, maintaining, and

testing security systems to ensure that Plaintiffs’ and the Class Members' Personal

Identifying Information was adequately secured and protected.

      116.   Defendants further had a duty to implement processes that would detect

a breach of its security system in a timely manner.

      117.   Defendants had a duty to timely disclose to Plaintiffs and Class Members

that their Personal Identifying Information had been or was reasonably believed to have

been compromised.

      118.   Timely disclosure was appropriate so that, among other things, Plaintiffs

and Class Members could take appropriate measures to avoid use of bank funds, and

monitor their account information and credit reports for fraudulent activity.

      119.   Defendants breached their duty to discover and to notify Plaintiffs and

Class Members of the unauthorized access by failing to discover the security breach

within reasonable time and by failing to notify Plaintiffs and Class Members of the

breached and/or leaked data.




                                           17 
 
    Case: 1:18-cv-07936 Document #: 1 Filed: 12/01/18 Page 18 of 25 PageID #:18



      120.   To date, Defendants has not provided sufficient information to Plaintiffs

and Class Members regarding the extent and scope of the breached and/or leaked data

and continues to breach its duty to disclosure the extent to the breached and/or leaked

data to Plaintiffs and the Class Members.

      121.   Defendants also breached their duty to Plaintiffs and Class Members to

adequately protect and safeguard this information by knowingly disregarding standard

information security principles, despite obvious risks, and by allowing unmonitored and

unrestricted access to unsecured Personal Identifying Information.

      122.   Furthering its negligent practices, Defendants failed to provide adequate

supervision and oversight of the Personal Identifying Information with which it is

entrusted, in spite of the known risk and foreseeable likelihood of breach and misuse,

which permitted a third party to gather Plaintiffs’ and Class Members’ Personal

Identifying Information, misuse the Personal Identifying Information, and intentionally

disclose it to others without consent.

      123.   Through Defendants’ acts and omissions described in this Complaint,

including their failure to provide adequate security and its failure to protect Plaintiffs’

and Class Members’ Personal Identifying Information from being foreseeably captured,

accessed, disseminated, stolen, and misused, Defendants unlawfully breached their

duty to use reasonable care to adequately protect and secure Plaintiffs’ and Class

Members’ Personal Identifying Information during the time it was within their control.

      124.   Further, through its failure to timely discover and provide clear notification

of the data breach to consumers, Defendants prevented Plaintiffs and Class Members

from taking meaningful, proactive steps to secure their Personal Identifying Information.

      125.   Upon information and belief, Defendants improperly and inadequately

safeguarded the Personal Identifying Information of Plaintiffs and Class Members in


                                            18 
 
    Case: 1:18-cv-07936 Document #: 1 Filed: 12/01/18 Page 19 of 25 PageID #:19



deviation from standard industry rules, regulations, and practices at the time of the

data leak and/or breach.

      126.     Defendants’ failure to take proper security measures to protect Plaintiffs’

and Class Members’ sensitive Personal Identifying Information as described in this

Complaint, created conditions conducive to a foreseeable, intentional criminal act,

namely the unauthorized access of Plaintiffs’ and Class Members’ Personal Identifying

Information.

      127.     Defendants’ conduct was grossly negligent and departed from all

reasonable standards of care, including, but not limited to: failing to adequately protect

the Personal Identifying Information; failing to conduct adequate regular security audits;

failing to provide adequate and appropriate supervision of persons having access to

Plaintiffs’ and Class Members’ Personal Identifying Information.

      128.     Neither Plaintiffs nor the other Class Members contributed to the data

breach and/leak and subsequent misuse of their Personal Identifying Information as

described in this Complaint.

      129.     As a direct and proximate result of Defendants’ negligence, Plaintiffs and

Class Members sustained actual losses and damages as described in detail above.

      130.     As a direct and proximate result of Defendants’ negligence, Plaintiffs and

Class Members sustained actual losses and damages as described herein.

      131.     The Illinois based putative class actions can be defined as follows:

               All Illinois residents (as demonstrated by Defendants’ records) who
               provided their Personal Identifying Information to Defendants via a
               secure website where their Personal Identifying Information was
               negligently disclosed by Defendants’ failure to secure their Personal
               Identifying Information.

      132.     The Ohio based putative class actions can be defined as follows:

               All Ohio residents (as demonstrated by Defendants’ records) who
               provided their Personal Identifying Information to Defendants via a

                                            19 
 
    Case: 1:18-cv-07936 Document #: 1 Filed: 12/01/18 Page 20 of 25 PageID #:20



             secure website where their Personal Identifying Information was
             negligently disclosed by Defendants’ failure to secure their Personal
             Identifying Information.

      WHEREFORE, Plaintiffs and Class Members residing Illinois and Ohio are

entitled to declaratory relief, damages, attorney’s fees, injunctive relief and equitable

relief to remedy the above described misconduct.

      Count VI – Right of Privacy

      133.   For the sake of judicial economy, Plaintiffs MICHAEL J. FOX, ANTHONY

MARTIN, MONICA OGAWA, NORBERT HENNRICH and SAM MANGANO incorporate the

above Paragraphs as if fully set forth above.

      134.   The laws of each state of residence of the Plaintiffs and Class Members

maintain a legally protected privacy interest in the Personal Identifying Information they

provided to Defendants.

      135.   Plaintiffs and Class Members had a reasonable expectation of privacy as

to the Personal Identifying Information they provided under the circumstances of their

purchases or use of the Starwood reservation system.

      136.   Defendants’ actions and inactions amounted to a serious invasion of the

protected privacy interests of Plaintiffs and Class Members.

      137.   Defendants’ actions and inactions lead to and/or caused an invasion of

Plaintiffs and Class Members' reasonable expectation of privacy caused Plaintiffs and

Class members to suffer damages.

      138.   The Illinois based putative class actions can be defined as follows:

             All Illinois residents (as demonstrated by Defendants’ records) who
             provided their Personal Identifying Information to Defendants via a
             secure website which supports reasonable expectation of privacy
             where their Personal Identifying Information was disclosed due to
             Defendants’ breach of their duty to protect Personal Identifying
             Information.

      139.   The Ohio based putative class actions can be defined as follows:

                                           20 
 
    Case: 1:18-cv-07936 Document #: 1 Filed: 12/01/18 Page 21 of 25 PageID #:21



             All Ohio residents (as demonstrated by Defendants’ records) who
             provided their Personal Identifying Information to Defendants via a
             secure website which supports reasonable expectation of privacy
             where their Personal Identifying Information was disclosed due to
             Defendants’ breach of their duty to protect Personal Identifying
             Information.

      WHEREFORE, Plaintiffs and class members in Illinois and Ohio are entitled to

declaratory relief, damages, attorney’s fees, injunctive relief and equitable relief to

remedy the above described misconduct.



      General Prayer For Relief

      WHEREFORE, Plaintiffs, MICHAEL J. FOX, ANTHONY MARTIN, MONICA

OGAWA, NORBERT HENNRICH and SAN MANGANO, individually and on behalf of all

Class Members proposed in this Complaint, respectfully requests that the Court enter

judgment in their favor and against Defendants as follows:

                    A. For an Order certifying the Nationwide Class and
             statewide Classes as defined here, and appointing Plaintiffs and
             their Counsel to represent the Nationwide Class and statewide
             Classes;
                    B. For equitable relief enjoining Defendants from engaging in
             the wrongful conduct complained of here pertaining to the misuse
             and/or disclosure of Plaintiffs’ and Class Members’ Personal
             Identifying Information, and from refusing to issue prompt,
             complete, and accurate disclosures to the Plaintiffs and Class
             Members;
                     C. For equitable relief compelling Defendants to utilize
             appropriate methods and policies with respect to consumer data
             collection, storage, and safety and to disclose with specificity to
             Class Members the type of Personal Identifying Information
             compromised.
                   D. For equitable relief requiring restitution and disgorgement
             of the revenues wrongfully retained as a result of Defendants’
             wrongful conduct;
                  E. For an award of actual damages and compensatory
             damages, in an amount to be determined; and
                    F. For an award of costs of suit and attorneys’ fees, to the
             extent allowed by law.


                                          21 
 
    Case: 1:18-cv-07936 Document #: 1 Filed: 12/01/18 Page 22 of 25 PageID #:22



      V.     The Elements of Rule 23 Are Satisfied

      140.   The elements of Fed. R. Civ. P. 23 will be satisfied.

      141.   Plaintiffs reserve the right to amend the Class definitions if discovery and

further investigation reveal that the Classes should be expanded or otherwise modified.

      142.   Numerosity. Fed. R. Civ. P. 23(a)(1). The members of the Classes are so

numerous that the joinder of all members is impractical. While the exact number of

Class Members is unknown to Plaintiffs at this time, Defendants acknowledged that the

information of at least 500 million customers’ was made available on its website.

      143.   The disposition of the claims of Class Members in a single action will

provide substantial benefits to all parties and to the Court.

      144.   The Class Members are readily identifiable from information and records

in Defendant’s possession, custody, or control.

      145.   Commonality. Fed. R. Civ. P. 23(a)(2) and (b)(3). There are questions of law

and fact common to the Classes, which predominate over any questions affecting only

individual Class Members.

      146.   These common questions of law and fact include, without limitation:

                    a.      whether Defendants owed a duty of care to Plaintiffs and
                            Class Members with respect to the security of their personal
                            information;

                    b.      whether Defendants took reasonable steps and measures to
                            safeguard Plaintiffs’ and Class Members’ personal
                            information;

                    c.      whether Defendants failed to implement reasonable security
                            procedures and practices;

                    d.      whether Defendants violated common and statutory law by
                            failing to promptly notify Class Members their personal
                            information had been compromised;

                    e.      which security procedures and which data-breach
                            notification procedure should Defendants be required to


                                            22 
 
    Case: 1:18-cv-07936 Document #: 1 Filed: 12/01/18 Page 23 of 25 PageID #:23



                           implement as part of any injunctive relief ordered by the
                           Court;

                    f.     whether Defendants have an implied contractual obligation
                           to use reasonable security measures;

                    g.     whether Defendants have complied with any implied
                           contractual obligation to use reasonable security measures;

                    h.     whether Defendants’ acts and omissions give rise to a claim
                           of negligence or recklessness;

                    i.     whether Defendants knew or should have known of the
                           security breach or leaks prior to its disclosure;

                    j.     whether Defendants had a duty to promptly notify Plaintiffs
                           and Class Members that their personal information was, or
                           potentially could be, compromised;

                    k.     what security measures, if any, must be implemented by
                           Defendants to comply with its implied contractual
                           obligations; and

                    l.     whether Defendants violated state law in connection with the
                           acts and omissions described herein.

      147.   Typicality. Fed. R. Civ. P. 23(a)(3). Plaintiffs’ claims are typical of those of

other Class Members because Plaintiffs’ Personal Identifying Information, like that of

every other Class Member, was misused and/or disclosed by Defendants.

      148.   Adequacy of Representation. Fed. R. Civ. P. 23(a)(4). Plaintiffs will fairly

and adequately represent and protect the interests of the members of the Class.

      149.   Plaintiffs have retained a competent counsel who is experienced in the

litigation of class actions, including consumer rights class actions.

      150.   Plaintiff’s lead attorney, James C. Vlahakis, is an experienced consumer

class action litigator who has litigated hundreds consumer-based claims. A former

defense attorney, Mr. Vlahakis recently was appointed to the Steering Committee in a

nationwide class action against Apple, Inc., In Re: Apple Inc. Device Performance

Litigation, 18-md-02827 (N.D. Cal. May 15, 2018) (Dkt. Entry no. 99), where his is



                                            23 
 
    Case: 1:18-cv-07936 Document #: 1 Filed: 12/01/18 Page 24 of 25 PageID #:24



counsel for two dozen proposed class representatives. Mr. Vlahakis began his litigating

consumer class actions in 1998 and continued to defend individual consumer claims

and putative class action through 2017.           Mr. Vlahakis has litigated a variety of

consumer claims, ranging from the Fair Debt Collection Practice (“FDCPA”) claims to

the Telephone Consumer Protection Act (“TCPA”). In conjunction with counsel for the

class members, as a defense attorney, Mr. Vlahakis obtained Court approval of

FDCPA and TCPA class class-bases settlements. See, e.g., In Re Capital One Telephone

Consumer Protection Act Litigation, 2012-cv-10064 (N.D. Ill.) ($75 million dollar ATDS

based settlement); Prater v. Medicredit, Inc., 2014-cv-0159 ($6.3 million dollar ATDS

wrong party settlement); INSPE Associates v. CSL Biotherapries, Inc. (N.D. Ill.) ($3.5

million fax based settlement). Mr. Vlahakis is familiar with class certification

proceedings and vigorously litigated and defeated numerous class certification motions.

For example, Mr. Vlahakis defeated a TCPA cell phone based proposed class action in

Jamison v. First Credit Services, Inc. 290 F.R.D. 92 (N.D. Ill. Mar. 28, 2013),

reconsideration denied, 2013 U.S. Dist. LEXIS 105352 (N.D. Ill. July 29, 2013). And in

Pesce v. First Credit Services, Inc., 2012 U.S. Dist. LEXIS 188745 (N.D. Ill. June 6, 2012),

Mr. Vlahakis decertified a putative TCPA cellular phone based class action in.

       151.   Plaintiffs intend to prosecute this action vigorously.

       152.   Plaintiffs’ claims are typical of the claims of other members of the Class

and Plaintiffs have the same non-conflicting interests as the other Members of the Class.

       153.   In particular, there are no impermissible intra-class conflicts.

       154.   Superiority of Class Action. Fed. R. Civ. P. 23(b)(3). A class action is

superior to other available methods for the fair and efficient adjudication of this

controversy since joinder of all the members of the Classes is impracticable.




                                            24 
 
    Case: 1:18-cv-07936 Document #: 1 Filed: 12/01/18 Page 25 of 25 PageID #:25



      155.   Furthermore, the adjudication of this controversy through a class action

will avoid the possibility of inconsistent and potentially conflicting adjudication of the

asserted claims.

      156.   There will be no difficulty in the management of this action as a class

action.

      157.   Damages for any individual class member are likely insufficient to justify

the cost of individual litigation so that, in the absence of class treatment, Defendants’

violations of law inflicting substantial damages in the aggregate would go un-remedied.

      158.   Class certification is also appropriate under Fed. R. Civ. P. 23(a) and (b)(2),

because Defendants have acted or has refused to act on grounds generally applicable to

the Classes, so that final injunctive relief or corresponding declaratory relief is

appropriate as to the Classes as a whole.

      Plaintiffs demand a jury on all counts where a jury trial may exist.

Respectfully Submitted,
Counsel for Plaintiffs

/s/ James C. Vlahakis
James C. Vlahakis
Sulaiman Law Group, Ltd.
2500 South Highland Avenue, Suite 200
Lombard, IL 60148
(630) 581-5456
jvlahakis@sulaimanlaw.com




                                            25 
 
